UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 30, 2012 Hibbett Sports, Inc. (Exact Name Of Registrant As Specified In Its Charter) Delaware 000-20969 20-8159608 (State of Incorporation) (Commission (IRS Employer File Number) Identification No.) 451 Industrial Lane Birmingham, Alabama35211 (Address of principal executive offices) (205) 942-4292 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Mr. Gary A. Smith, Senior Vice President and Chief Financial Officer, has advised Hibbett Sports, Inc. (Company) of his retirement effective June 1, 2012.A copy of the Company’s press release issued on January 30, 2012 regarding Mr. Smith’s retirement is filed as Exhibit 99.1 to this Form 8-K and is hereby incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. Exhibit 99.1 is furnished pursuant to Item 5.02 and shall not be deemed to be “filed”. Exhibit No. Description Press Release issued by Hibbett Sports, Inc. dated January 30, 2012 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HIBBETT SPORTS, INC. By: /s/ Gary A. Smith Gary A. Smith Senior Vice President and Chief Financial Officer January 30, 2012 EXHIBIT INDEX Exhibit No. Description Press Release issued by Hibbett Sports, Inc. dated January 30, 2012
